Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
	Applicant’s amendments to claims 16 and 31, and submission of Declaration under 37 CFR 1.132 in the reply filed on 9/27/2021 are acknowledged and considered.
Claim 1 is withdrawn for being drawn to non-elected invention.
	Claims 16-28, 31-32 and SEQ ID NO: 7 are examined on the merits.

2.	 The rejections and objections not recited in this action are withdrawn.


                  			 



Claim Rejections - 35 USC § 112, 1st paragraph, deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 16-28, 31-32 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Since the Bacillus sp. stain used in the claimed invention is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a reproducible process to obtain the exact same bacterial strain in each occurrence and it is not apparent if such a strain is readily available to the public.  If the deposit of the strain is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the strain have been deposited under the Budapest Treaty 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become unviable.
	Applicant has NOT indicated that Applicant intends to deposit the strain at the ATCC in accordance with 37 CFR 1.801-1.809.  Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection. 


Applicants argue that a person skilled in the art would be able to obtain seeds from agricultural fields in Moonsbrunn, Lower Austria or in a geographically similar agricultural filed in proximity of Moosburunn and further isolate the Bacillus sp., with 16S rRNA being 100% identical to SEQ ID NO:7 without undue experimentation given all of the techniques used to isolated and identify the microbial isolated were routin (Declaration #10-14, also response, pages 6-7).
The Office contends that instant invention claims a very specific Bacillus sp. with rRNA being 100% identical to SEQ ID NO:7, which have 1421 bp. While the isolation techniques may be routine, one would have to have an initial source from which the claimed Bacillus sp. is to be isolated. The seed collected in agricultural fields in Moonsbrunn, Lower Austria may varies and such collection may only containing Bacillus sp., with 16S rRNA NOT100% identical to SEQ ID NO:7 since polymorphism is routinely found within the same species. It is also unclear where a geographically similar agricultural filed in proximity of Moosburunn refers to. Applicants also fails to provide evidence that  Bacillus sp. with 16S rRNA 100% identical to SEQ ID NO:7 exist in the field other than the one demonstrated in the specification. Even if obtaining seeds from agricultural fields in Moonsbrunn, Lower Austria or in a geographically similar agricultural filed in proximity of Moosburunn itself may not be undue, the unpredictability that such seeds would certainly contain the claimed endophyte renders the whole process undue. 
Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662